Exhibit 10.7

DUNE ENERGY, INC.

2007 STOCK INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

1. Agreement to Grant Restricted Shares. Subject to the provisions and
conditions described in this agreement (the “Agreement”) and the Dune Energy,
Inc. 2007 Stock Incentive Plan (as amended and in effect from time to time, the
“Plan”), Dune Energy, Inc., a Delaware corporation (the “Company”), hereby
agrees to grant to                         (“Participant”) all rights, title and
interest in the record and beneficial ownership of                     shares
(the “Restricted Shares”) of common stock, $.001 par value per share, of the
Company (“Common Stock”). By execution of this Agreement, Participant agrees to
be bound by all of the terms, provisions, conditions and limitations of the Plan
as implemented by this Agreement, together with all rules and determinations
from time to time issued by the Committee pursuant to the Plan. All capitalized
terms not otherwise defined herein shall have the meanings set forth in the
Plan, the terms of which are incorporated herein by reference.

2. Grant Date. The grant of such Restricted Shares shall be effective as of
November 18, 2010 (the “Grant Date”).

3. Issuance and Transferability. Each certificate representing the shares of
Restricted Stock awarded under the Plan shall be registered in the name of the
Participant and, during the Restricted Period, shall be left in deposit with the
Company and a stock power endorsed in blank until such time as the restrictions
on transfer have lapsed. Any certificate or certificates representing shares of
Restricted Stock shall bear a legend similar to the following:

“The shares represented by this certificate have been issued pursuant to the
terms of the Dune Energy, Inc. 2007 Stock Incentive Plan (as amended and
restated) and may not be sold, pledged, transferred, assigned or otherwise
encumbered in any manner except as is set forth in the terms of such Plan or
Award date November 18, 2010.”

Until all restrictions lapse, the Restricted Stock shall not be (i) assignable,
saleable, or otherwise transferable by the Participant except by will or by the
laws of descent and distribution or pursuant to a domestic relations order, or
(ii) subject to any encumbrance, pledge or charge of any nature. Notwithstanding
the foregoing, in the case of Participant’s death or Disability, Participant’s
rights under this Agreement may be exercised by Participant’s legal guardian (if
the Participant becomes Disabled) or Participant’s legal representative or
beneficiary. The executor or administrator of the Participant’s estate, or the
person or persons to whom the Participant’s rights under this Agreement will
pass by will or the laws of descent or distribution, shall be deemed to be the
Participant’s beneficiary or beneficiaries of the rights of the Participant
hereunder and shall be entitled to exercise such rights as are provided
hereunder. Any attempted transfer in violation of the Plan or this Agreement
shall be void and ineffective for all purposes.



--------------------------------------------------------------------------------

4. Risk of Forfeiture. Participant shall immediately forfeit all rights pursuant
to this Agreement and to any nonvested portion of the Restricted Shares in the
event of the Participant’s termination of Employment with the Company (or an
Affiliate) under circumstances that do not cause such restrictions to lapse and
the Participant to become fully vested under the terms of this Agreement. In the
event the Participant is terminated for Cause, Participant shall forfeit all
rights to Restricted Shares (nonvested portions) on 12.01 a.m. on the date of
termination.

5. Repurchase & Recover Rights. The Company shall have the right to repurchase
or recover such shares for the amount of cash paid therefore, if any, if (i) the
Participant shall terminate Employment with the Company (or an Affiliate) prior
to the lapse of such restrictions under circumstances that do not cause such
restrictions to lapse and Participant to become fully vested or (ii) the
Restricted Stock is forfeited by the Participant pursuant to the terms of the
Agreement.

6. Vesting. Subject to Paragraphs 4 & 5 hereof and the terms of the Plan,
Participant shall vest in all rights under the Restricted Shares and any rights
of the Company to such shares shall lapse with respect to the Restricted Shares
on the earlier of (i) the dates set forth below; (ii) the termination, removal
or resignation of the Participant for any reason (except for Cause) within one
(1) year after the effective date of a Change in Control, (iii) Participant’s
Disability or (iv) Participant’s death. If not earlier vested, the Restricted
Shares shall vest according to the following schedule, provided that the
Participant is continuously employed by the Company (or an affiliate) from the
Grant Date to the applicable vesting date:

 

Vesting Date    No. of Restricted Shares November 18, 2011    (Shares 1/3)
November 18, 2012    (Shares 1/3) November 18, 2013    (Shares 1/3)

Upon vesting of the Restricted Shares, the Committee shall issue and deliver to
Participant a certificate for such shares without the legend set forth in
Section 2 above for the number of shares that are no longer subject to such
restrictions, terms and conditions, less the shares withheld for taxes, if such
withholding is permitted pursuant to the Plan and at the sole discretion of the
Committee.

7. Ownership Rights/Dividends. Subject to the reservations set forth in this
Agreement, the Plan and Paragraph 9, upon Participant’s grant of the Restricted
Shares, the Participant shall have all the rights of a stockholder with respect
to such shares including the right to vote and the right to receive dividends or
other distributions paid or made with respect to such shares. The Restricted
Shares shall be registered in the name of the Participant and at the address set
forth below the Participant’s signature attached hereto.

 

2



--------------------------------------------------------------------------------

8. Reorganization of the Company. The existence of this Agreement shall not
affect in any way the right or power of the Company or its stockholders to make
or authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business; any merger or
consolidation of the Company; any issue of bonds, debentures, preferred or prior
preference stock ahead of or affecting the Restricted Shares or the rights
thereof; the dissolution or liquidation of the Company, or any sale or transfer
of all or any part of its assets or business, or any other corporate act or
proceeding, whether of a similar character or otherwise.

9. Certain Restrictions. By executing this Agreement, Participant acknowledges
that he will enter into such written representations, warranties and agreements
and execute such documents as the Company may reasonably request in order to
comply with the securities law or any other applicable laws, rules or
regulations, or with this document or the terms of the Plan.

10. No Guarantee of Employment. The grant of Restricted Stock shall not be
construed as giving the Participant the right to be retained in the employ of
the Company or any Affiliate. Further, the Company or any Affiliate may at any
time dismiss the Participant from employment, free from any liability or any
claim under the Plan or this Agreement, unless otherwise expressly provided in
the Plan or this Agreement.

11. Withholding of Taxes. Any issuance of Common Stock pursuant to this
Agreement shall not be made until appropriate arrangements satisfactory to the
Company have been made for the payment of any tax amounts (federal, state, local
or other) that may be required to be withheld or paid to the Company with
respect thereto. Participant agrees that, if he makes an election under
Section 83(b) of the Internal Revenue Code of 1986, as amended, with regard to
the Restricted Shares, he will so notify the Company in writing within two
(2) days after making such election, so as to enable the Company to timely
comply with any applicable governmental reporting requirements.

12. No Guarantee of Tax Consequences. None of the Board, the Company nor the
Committee makes any commitment or guarantee that any federal, state or local tax
treatment will (or will not) apply or be available to any person eligible for
the benefits under this Agreement.

13. Severability. In the event that any provision of the Agreement shall be held
illegal, invalid, or unenforceable for any reason, such provision shall be
construed or deemed amended to conform with the applicable laws, or if it cannot
be construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Agreement, such provision
shall be fully severable and shall not affect the remaining provisions of the
Agreement, and the Agreement shall be construed and enforced as if the illegal,
invalid, or unenforceable provision had never been included herein.

 

3



--------------------------------------------------------------------------------

14. Governing Law. This Agreement shall be determined in accordance with
applicable federal law and the laws of the State of Delaware, without regard to
any principles of conflicts of law.

IN WITNESS WHEREOF, the Agreement is executed this 1st day of December 2010.

 

COMPANY: DUNE ENERGY, INC.

James A. Watt

President & CEO

PARTICIPANT:   (Signature)

Date:

   

Address:

       

 

4